Citation Nr: 9926538	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis at the L4/L5 level and the L5/S1 level, with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the buttocks, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left forearm, with retained 
foreign bodies, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound scars of the chest.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



INTRODUCTION

The veteran had active service from November 1950 to March 
1953.

With the exception of the issues of the veteran's entitlement 
to a rating in excess of 40 percent for traumatic arthritis 
of the low back, with degenerative disc disease, and his 
entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the left shoulder, the issues on 
appeal will be addressed in the remand section following the 
decision below.

The undersigned notes that, in a decision dated in July 1997, 
the Board of Veterans' Appeals (Board) called the attention 
of the Regional Office (RO) to a June 1997 communication in 
which the veteran's representative essentially raised the 
issue of the veteran's entitlement to a total rating based on 
individual unemployability because of the severity of the 
service-connected disabilities.  Also, the representative 
referred to a claim of service connection for a left lower 
extremity disability.   These matters are referred to the 
Department of Veterans Affairs (VA) RO in Albuquerque for 
appropriate development.  The RO is to address these matters 
without further delay.


FINDINGS OF FACT

1.  The veteran has 45 degrees' active flexion and 
50 degrees' passive flexion, 10 degrees' active extension, 
15 degrees' passive extension, 20 degrees' active right tilt 
and 25 degrees' passive right tilt, 25 degrees' active left 
tilt and 30 degrees' passive left tilt, and 15 degrees' 
active and 20 degrees' passive right rotation and 15 degrees' 
active and 20 degrees' "active" left rotation.  X-ray studies 
of the lumbar spine are indicative of minimal abnormalities.

2.  Recent examination was unremarkable for neurologic 
abnormalities and the evidence does not show low back 
impairment of a pronounced degree, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  

3.  The veteran has 75 degrees' active flexion, 60 degrees' 
active extension, 60 degrees' active abduction, 20 degrees' 
active adduction, 45 degrees' active internal rotation, and 
65 degrees' external rotation of the left shoulder, his minor 
extremity.

4.  X-ray studies of the left shoulder showed no significant 
abnormality of the joint surfaces and no proximal migration 
of the humeral head.  There are several small metallic 
fragments about the shoulder girdle with no metallic 
fragments present within the joint of the left shoulder.

5.  There is no showing of fibrous union of the humerus or 
ankylosis involving the left upper extremity.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
40 percent for traumatic arthritis of the low back with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292-5293 (1999). 

2.  The schedular criteria for a rating in excess of 
30 percent for residuals of a shell fragment wound of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a) (West 1991).  Essentially, the veteran 
has presented claims that are plausible.  Further, he has not 
alleged, nor does the evidence show, that any records which 
might have probative value, and which could be associated 
with the claims folder, but have not already been sought, are 
available.  The Board finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  

Entitlement to a Rating in Excess of 40 Percent for Traumatic 
Arthritis of the Low Back with Degenerative Disc Disease.

A review of the evidence of record discloses that, by rating 
decision dated in March 1997, service connection for 
residuals of a back injury was granted and a 20 percent 
rating was assigned under Diagnostic Code 5293, effective 
March 29, 1993.  The grant was based on the report of the VA 
examination accorded the veteran in February 1997.  At that 
time, the examiner stated that X-ray studies of the spine 
showed significant facet arthritis at the L4/L5 and L5/S1 
levels.  There was no static malalignment of the lumbar spine 
on a lateral view, but there was a slight tilt to the L4/L5 
interval in the anteroposterior plane.  The diagnosis was 
facet arthritis of the L4/L5 level and L5/S1 level with 
history of herniated disc and weakness of the left leg.  The 
examiner stated that it appeared that the veteran's back 
disability "is related to progressive facet arthritis and 
herniated disc.  This may be related to his service, but he 
has no specific injury other than his mortar shrapnel 
injuries that would account for this.  Thus, it is difficult 
to ascertain that this back condition is directly or causally 
related to his service-related injuries."  

It was noted on the examination at that time that there were 
no postural abnormalities or fixed deformity indicated. 
Musculature of the back was within normal limits.  Forward 
flexion was to 85 degrees, backward extension was to 
20 degrees, left lateroflexion was to 20 degrees, right 
lateroflexion was to 30 degrees, rotation to the left was to 
60 degrees, and rotation to the right was to 80 degrees.  It 
was noted that the veteran grimaced with palpation over a 
surgical incision and with axial compression.  As for 
neurological involvement, it was stated he had left leg 
weakness, which involved both quadriceps, the hamstrings, and 
the psoas musculature.  There was resistance to slight 
pressure only. 

The veteran was accorded a neurological examination by VA in 
November 1997.  He complained of pain in the mid to low back 
predominantly in the midline region, but referred to 
radiation to the left sacroiliac joint.  The pain did not go 
down into the leg.  It had been present for years and he 
stated that it tended to occur for days at a time.  
Reportedly, the veteran had had epidural injections and this 
had been helpful in relieving the pain.  He could not 
describe anything that made the pain worse.

On examination, he was able to rise out of a chair without 
any difficulty.  He was also able to take off  his shoes and 
socks without difficulty, although his spouse put them back 
on at the end of the interview.  His gait was antalgic in 
that he favored the left side.  He used a cane in the right 
hand during the interview.  He was able to heel and toe walk.  
The examiner referred to previous X-rays taken of the spine 
and a CT scan done in 1993.  

On current examination, the impression was that the veteran 
had low back pain that was predominately located in the 
lumbar region with radiation into the left sacroiliac joint, 
but the examiner did not see any evidence for radiculopathy 
at the present time.  The examiner did not believe the 
veteran had a herniated disc either by scan or neurologic 
examination.  Motor strength was 5/5 in the lower extremity.  
The veteran had good symmetric reflexes and straight leg 
raising testing was negative.  The veteran's pain was 
described as predominantly musculoskeletal, rather than 
radicular.

The veteran was accorded an examination of the spine by VA in 
February 1998.  The examination was performed by a board-
certified orthopedist.  Goniometry was used for all angular 
displacement measurements.  The claims file was reviewed and 
used extensively by the examiner.

The veteran described progressive, increasing symptoms of 
back pain with radiation down the left leg.  A previous 
magnetic resonance imaging scan showed disc bulges at the 
L4/L5 and L5/S1 levels.  There had been no lumbar surgery as 
a result of the veteran's back problems.  The veteran had 
undergone total hip arthroplasty in 1995 and the back pain 
somewhat improved following that, although symptoms 
reportedly persisted.  The veteran complained of paraspinous 
muscle weakness as well as lumbar stiffness.   He denied 
swelling.  He complained of occasional episodes of induration 
and erythema.  He denied heat, but complained of significant 
fatigability and loss of endurance.  

The veteran stated he was able to walk about 3 to 4 blocks in 
distance, but had to stop due to pain primarily associated at 
the left hip, with radiation up into the back and down the 
thigh.  

He used 800 milligrams of Ibuprofen three times a day as a 
nonsteroidal for control of musculoskeletal symptoms.  He had 
had injections by family physicians, primarily related to 
symptoms about the knee.  He used a cane in the right hand, 
mediated by persistent left hip and left paraspinous pain. 

The veteran reported that he had flare ups, which produced 
about 40 percent increase in functional impairment with 
limitation of motion during these exacerbations.  The 
exacerbations were reportedly brought about by increased 
activity and especially with exposure to cold weather.  

On examination, the veteran was able to disrobe without 
difficulty.  There was tenderness to palpation minimally in 
the midline and, more prominently, over the left sacroiliac 
region at the insertion of the sacrospinalis muscles.  He 
demonstrated truncal weakness, which  measured 4 minus/5.  He 
showed significant stiffness with substantial limitation of 
motion.  There was no evidence of swelling, induration, 
erythema, heat, or deformity.  There was painful motion at 
the extremes of all ranges.  The examiner noticed a 
significant fatigability with motion, about 40 percent, which 
correlated well with the veteran's history. 

Objective evidence of pain during examination was facial 
grimacing and verbalization.  The musculature appeared 
symmetrical with weakness as noted above.  Neurological 
examination was unremarkable.  

The veteran's gait showed a mild abductor lurch primarily 
associated with previous left hip surgery.  There were no 
postural abnormalities of note in sitting or standing 
positions.  There were no substantial skin changes present to 
inspection or to palpation.  There was no evidence of visible 
muscle wasting or atrophy in the lumbar spine.  

Flexion of the lumbar spine was 45 degrees' active, 
50 degrees' passive, with the normal expected to 75 degrees 
per age.  

Extension was to 10 degrees' active, 15 degrees' passive, 
with the normal expected for age of 45 degrees.

As for right tilt, there was 20 degrees' active, 25 degrees' 
passive, with 45 degrees expected.  

As for left tilt, there was 25 degrees' active, 30 degrees' 
passive, with 45 degrees expected.

On right rotation, the veteran had active motion to 
15 degrees, passive motion to 20 degrees, with notation that 
75 degrees was expected.  

With regard to left rotation, the veteran had 15 degrees' 
active, 20 degrees' passive, with 75 degrees expected. 

Lumbar spine X-ray studies showed minimal L5/S1 narrowing 
with no substantial L4/L5 narrowing.  There was, however, 
facet sclerosis at both the L4/L5, and the L5/S1 levels.  The 
disc bulges on magnetic resonance imaging were previously 
documented in the veteran's record, although this scan was 
not available for review at the present time.  

The examination diagnosis was lumbar spondylosis combining 
degenerative disc disease at the L4/L5 and L5/S1 levels, 
confirmed by magnetic resonance imaging, and degenerative 
arthritis of the facet joints at the L4/L5 and L5/S1 levels 
visible on X-ray studies.  

By rating examination dated in May 1998, the disability 
evaluation for the low back disability was increased to 
40 percent, effective March 29, 1993.  

The low back disability has been rated by the RO under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 40 percent 
rating is provided for severe intervertebral disc syndrome, 
manifested by recurring attacks with intermittent relief.  
The maximum 60 percent rating requires pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The low back disability can also be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The maximum rating of 
40 percent is assigned where the motion restriction of the 
spine is severe.  38 C.F.R. § 4.71a, Code 5292.

The low back disability can also be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which provides for a maximum 
40 percent rating for severe  lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
sitting position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may also be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity, or the like. 

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon tie-up, 
contracted scars, and so forth); (b) more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, and so forth); (c) weakened movement 
(due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, and so forth); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and, (f) pain on 
movement, swelling, deformity or atrophy disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that:  "Compensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 40 percent during any period since service connection was 
established.

As noted above, the veteran would be entitled to an 
evaluation in excess of 40 percent if he had pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The most significant finding in this regard is the 
lack of neurologic impairment demonstrated on recent 
examinations.  At the time of neurologic examination accorded 
the veteran in November 1997, the examiner stated he saw no 
evidence of radiculopathy at that time.  In fact, he did not 
believe the veteran had a herniated disc either by scan or 
neurologic examination.  Motor strength testing was 5/5 in 
the lower extremity and the veteran had good symmetric 
reflexes, with straight leg raising being negative.  That 
examiner described the veteran's pain as predominantly 
musculoskeletal in nature, rather than radicular. 

At the time of the spinal examination accorded him in 
February 1998, while the veteran complained of back pain and 
pain was observed on motion of the spine, he had some motion 
of the spine in all directions.  Further, X-ray studies at 
that time showed only mild osteophytic formation, with a 
notation that height, alignment, density and interspacing of 
the lumbar segments were unremarkable.  Further, the 
veteran's gait showed only mild abductor lurch and there were 
no posterior abnormalities of note in either the sitting or 
standing positions.  Additionally, the examiner stated there 
was no evidence of muscle wasting or atrophy in the lumbar 
spine.  In view of these findings, the Board is unable to 
conclude that the veteran has had more than severe 
intervertebral disc disease during any period since the grant 
of service connection.  The Board is unable to conclude on 
the basis of the evidence of record that there is shown to be 
any additional loss of motion due to functional impairment.  
The Board notes that the 40 percent rating currently in 
effect recognizes severe motion restriction of the spine.

Ultimately, the Board finds that the veteran is not entitled 
to an evaluation in excess of 40 percent during any period 
since service connection was established for his low back 
disability.  

Entitlement to a Rating in Excess of 30 Percent for Residuals 
of a Shell Fragment Wound of the Left Shoulder.

A review of the service medical records reflects that the 
veteran sustained multiple gunshot wounds, with one 
penetrating the left scapular region entering the lung from 
which it was removed by a thoracotomy.  Service connection 
for residuals of the gunshot wound of the left scapular 
region was granted by rating decision dated in August 1953, 
and a 10 percent disability rating was assigned.

At the time of general medical examination by VA in October 
1985, findings included abduction of the left shoulder from 0 
to 120 degrees, flexion from 0 to 120 degrees, and internal 
and external rotation from 0 to 45 degrees.  Pain was felt on 
active movements of the shoulder.  An X-ray study of the left 
shoulder showed metallic fragments in the soft tissue about 
the shoulder.  There was no significant abnormality of the 
shoulder indicated.  

The veteran was also accorded an orthopedic examination by VA 
in September 1985.  It was indicated that examination of the 
shoulders showed normal range of motion in the right shoulder 
with slight pain on motion.  The left shoulder, however, was 
more painful and there was loss of motion.  Abduction was to 
70 degrees.  The veteran lacked about 10 degrees of internal 
and external rotation.  Flexion and extension were normal.  
There was pain on motion, especially on abduction.  The 
impressions included residuals of shell fragment wounds of 
the left arm.  

By a rating decision dated in December 1985, it was indicated 
that the veteran's left shoulder disability which had 
previously been rated under Diagnostic Code 5304 for muscle 
damage, was now to be rated under the provisions of 
Diagnostic Code 5201.  The 10 percent rating was increased to 
20 percent disabling, effective July 23, 1985.  

The veteran was accorded a rating examination by VA in 
February 1997.  Complaints included pain and weakness of the 
left arm.  The veteran demonstrated a weakness that was 
graded as "fair" in various muscles, including the deltoid.  
As for tissue loss comparison, it was stated the left arm and 
right arm circumferences were identical.

It was noted that for muscles penetrated, the deltoid and 
latissimus dorsi were penetrated.  

An X-ray study of the shoulder showed numerous metallic 
densities over the soft tissues.  There was no evidence of a 
fracture or significant degenerative change.

The veteran was also accorded an examination of the joints at 
that time.  Complaints included left shoulder weakness and 
stiffness.  On examination, there was no swelling of the 
shoulder.  There was no significant deformity indicated.  
There was no demonstration of shoulder instability or laxity.  
Flexion of the shoulder was to 80 degrees.  Extension was to 
25 degrees.  Internal rotation was to 20 degrees, while 
external rotation was to 40 degrees.  Abduction was to 
80 degrees, while adduction was to 30 degrees.

The subsequent medical evidence includes the report of a VA 
rating examination accorded the veteran in February 1998.  
The medical records and claims file were available for 
review.  The veteran complained of occasional tenderness and 
occasional sharp pain involving some of his scars.  He had 
had no discharge, infection, or ulceration present in any of 
the scars.  They were all described as well healed at the 
present time.  On the left shoulder there were observed four 
scars.  On the left shoulder blade, there were observed two 
additional scars.  There was also a surgical scar following 
the contour of the shoulder blade.  The various scars 
reportedly showed minimal tenderness when they were pressed 
and touched.  There was no adherence to any deep structures 
and the texture of the scar was smooth and there were no hair 
follicles or sweat glands present on the scars.  There was no 
ulceration or breakdown of the skin involving any of the 
scars.  All the scars were depressed.  They were not 
hypertrophic or keloidal.  They were depressed a few 
millimeters below the surrounding skin tissue.  As for the 
scars, there was a little tissue loss present.  There was no 
inflammation, edema, or keloidal formation involving any of 
the scars.  The scars also had decreased pigmentation and 
shiny borders compared to the normal skin.  The scars had 
obvious cosmetic deformity and disfigurement was easy to 
appreciate in all of his scars.  The scars, with the 
exception of the largest scar on the left shoulder blade, 
produced limitation of motion.  The limitation of function 
was difficult to evaluate at the present time since the 
veteran had severe arthritis present and he had a very 
difficult time moving his arm and legs and other joints were 
fairly stiff at the present time.

The examination diagnosis was post war injury scars of the 
left side of the body.

The veteran was also accorded an examination of the joints by 
VA in February 1998.  The claims file was reviewed for the 
examination.  The examination was performed by a board-
certified examiner of orthopedic surgery and goniometry was 
used for angular motions.  It was noted the veteran was 
right-handed.  Current complaints included pain of the left 
shoulder and shoulder girdle region.  The veteran also 
complained of weakness in the shoulder.  He denied swelling, 
induration, erythema, heat, giving way, or instability or 
locking of the shoulder.  He complained of substantial 
fatigability of his left shoulder girdle and a significant 
loss of endurance in the same area.  He denied any history of 
dislocations, subluxations or constitutional systemic 
symptoms.  It was indicated that his activities of daily 
living were subsequently impacted by his various combat 
wounds.  His only medication was 800 milligrams of Motrin 
three times daily and a nonsteroidal dose for control of all 
musculoskeletal symptoms.  He had had no recent therapy, 
although he had had previous physical therapy for muscle 
strengthening about the shoulder girdle and elsewhere.  He 
complained of about 40 percent increase in functional 
impairment or limitation of motion during exacerbations or 
flare ups which occurred associated with exposure to weather 
and to increased activities.

On examination, the veteran demonstrated about seven separate 
skin wound scars confined to the dermis and the subcutaneous 
tissue primarily over the left shoulder girdle.  These were 
not indurated and they were not attached to the underlying 
soft tissues.  There was one 5-centimeter scar present over 
the extensor surface of the left brachium which was attached 
to the underlying muscle but did not appear to be indurated.  
Minimal tenderness was present to palpation at that level.  
Also, there was a 5-centimeter scar present over the extensor 
surface of the left scapula.  It was adherent to the 
underlying muscle and was minimally tender to palpation.  

The left shoulder showed minimal tenderness to palpation, 
especially over the left lateral chest wall and over the 
posterior brachium with moderate tenderness to deep palpation 
in the subacromial space on the left.  There were substantial 
muscle weakness and substantial stiffness to evaluation of 
the muscle about the left shoulder girdle with no evidence of 
swelling, induration, erythema, heat, or giving away.  There 
was no instability or locking noted.  Also, there was no 
subluxation, dislocation, or deformity.  There was painful 
range of motion at the extremes and fatigability with motion 
measured at about 40 percent which correlated well with the 
veteran's verbal history.  The left shoulder demonstrated 
approximately two-plus posterior deltoid atrophy when the 
muscle was viewed with the veteran's sitting, and the 
examiner positioned standing behind him.  The left shoulder 
showed a two-plus Hawkins, plus/minus "drop arm" and weakness 
with the supraspinatus test.  Relocation test and 
apprehension tests were both negative.  There was also 
negative sulcus sign.

Flexion of the left shoulder was 75 degrees' active, 
95 degrees' passive, with 120 degrees expected.  Extension 
was 60 degrees' active, 80 degrees' passive, with 90 degrees 
expected.  Abduction was 60 degrees' active, 75 degrees' 
passive, with 115 degrees expected.  Adduction was 
20 degrees' active, 30 degrees' passive, with 30 degrees 
expected.  Internal rotation was 45 degrees' active, 
55 degrees' passive, with 90 degrees expected.  External 
rotation was 65 degrees' active, 75 degrees' passive, with 
90 degrees expected.

It was stated that radiographic examination of the left 
shoulder demonstrated no significant abnormality in the joint 
surfaces and no proximal migration of the humeral head.  
There were about 10 metallic fragments about the shoulder 
girdle with no metallic fragments present within the joint of 
the left shoulder.

The pertinent examination diagnosis was retained shrapnel 
about the soft tissues of the left shoulder girdle with no 
evidence of joint penetration.  It was also noted that the 
veteran had some deltoid muscle atrophy which most likely had 
significantly exacerbated an impingement syndrome about the 
shoulder. 

The examiner noted that the soft tissue wounds caused by the 
penetrating trauma of shrapnel as well as the blast injuries 
appeared to have significantly affected the left shoulder.  
Signs of visible muscle atrophy were present about the 
shoulder.  

By rating decision dated in May 1998, the evaluation for the 
veteran's left shoulder disability was increased from 
20 percent to 30 percent disabling, effective March 29, 1993.  

Under Diagnostic Code 5201, a maximum rating of 30 percent is 
assigned when there is limitation of motion of the minor arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 
0 degrees to 180 degrees in abduction, 0 degrees to 
90 degrees in external rotation, and 0 degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71a, Plate I (1999).

In the alternative, Diagnostic Code 5202 provides a maximum 
rating of 40 percent when there is fibrous union of the 
humerus of the minor extremity.  

Also, Diagnostic Code 5200 provides a maximum 40 percent 
evaluation when there is unfavorable ankylosis with abduction 
limited to 25 degrees from the side of the minor upper 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

In this case, applying the provisions of the various codes 
pertaining to the shoulder and arm, the Board concludes that 
the criteria for a rating in excess of 30 percent for left 
shoulder disability are not met.  All recent VA examinations 
show that the veteran is able to raise his arm to shoulder 
level.  None of the X-ray or clinical examinations have 
revealed fibrous union of the humerus or ankylosis of the 
scapulohumeral articulation so as to warrant the assignment 
of the next higher rating of 40 percent for a disability of 
the minor extremity. 

The Board notes that the recent examinations made reference 
to significant atrophy of the left shoulder.  The codes 
applicable to muscle injuries for the shoulder girdle and 
arm, § 4.73, Diagnostic Codes 5201-5204, reflect that the 
highest evaluation available under any of the codes for a 
disability involving the minor shoulder is 30 percent, the 
rating currently in effect.  The muscle injury affects motion 
of the shoulder and a muscle injury rating will not be 
combined when motion of the shoulder is affected.  The Board 
finds that the failure by the RO to discuss the codes for 
rating muscle injuries is harmless since the maximum rating 
of 30 percent is already in effect.

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this case, the veteran has 
complained of pain and weakness of the left shoulder.  The 
objective evidence shows that, while there is pain associated 
with these ranges of motion, the veteran has been shown to be 
able to raise the arm to shoulder level before being limited 
by pain.  Atrophy of the shoulder has been indicated, but 
given the overall functional impairment demonstrated, an 
increased evaluation on the basis of 38 C.F.R. § 4.40 or 
§ 4.45 is not warranted.  Ultimately, the Board is unable to 
find any basis on which to grant an evaluation in excess of 
30 percent for the veteran's left shoulder disability.  


ORDER

A rating in excess of 40 percent for traumatic arthritis of 
the low back is denied.

A rating in excess of 30 percent for a left shoulder 
disability is denied.


REMAND

The veteran's current left arm disability is evaluated under 
the rating code for evaluation of muscle disabilities.  The 
regulations governing the evaluation of muscle disabilities 
were changed during the course of the veteran's appeal, 
effective June 1997.  When a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board also notes that with regard to the claim for an 
increased rating for shell fragment wound residuals of the 
buttocks and shell fragment wound residuals of the left 
posterior chest region, the disabilities have been rated 
under the codes pertaining to scarring.  However, no 
indication has been given as to whether or not separate 
ratings for loss of muscle mass might be in order.  The 
recent evidence of record is insufficient to sort out the 
various etiologies and manifestations of the wound residuals.

Accordingly, to insure that the VA has met its duty to assist 
the claimant in developing facts pertinent to the claim and 
to ensure full compliance with due process requirements, this 
portion of the case is REMANDED for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.

2.  The veteran should be asked to report 
any treatment, inpatient or outpatient, 
VA or private, he has received for the 
disabilities at issue in the recent past.  
After securing any necessary release of 
information authorization, any records 
indicated should be obtained and 
associated with the claims folder.

3.  The veteran should be scheduled for 
the appropriate VA orthopedic and 
neurologic examinations in order to 
determine (1) the manifestations and 
severity of any disabilities relating to 
his left forearm, the left buttocks, and 
the chest, including scarring, muscle 
loss, and neuropathy; and, (2) the 
manifestations and severity of any 
scarring, to include any associated 
muscle loss.  All indicated tests should 
be conducted and all findings should be 
reported in detail, to include the extent 
of any muscle loss.  Each examiner should 
essentially identify all manifested 
symptomatology attributable to the 
residuals of the shell fragment wounds to 
the left forearm, the left buttocks and 
the chest.  The examiner should state 
whether the veteran's subjective 
complaints are consistent with clinical 
findings.  Specifically, active and 
passive ranges of motion of the forearm, 
should be indicated, and the examiner 
should comment on the functional 
limitations, if any, caused by the 
various disabilities, to include 
consideration of the provisions of 
38 C.F.R. §§  4.40, 4.45, and 4.59.  The 
examiner should specifically note the 
presence and degree, or absence of, left 
forearm atrophy, skin changes, weakness, 
fatigability, incoordination or scarring.  
The neurologic examiner should identify 
any neurologic symptomatology and any 
existing disease entity and state the 
likelihood (more likely, less likely, or 
at least as likely as not) that each is 
attributable to the residuals of a shell 
fragment wound to the left forearm, the 
buttocks, or the chest.  

4.  After the above development has been 
completed, the RO should again review the 
record and insure that such is adequate 
for appellate review, taking corrective 
action as indicated.  The RO is advised 
that the Board is obligated by law to 
insure that the RO complies with its 
directives.  Where the REMAND orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to insure compliance, and a 
REMAND will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After the 
requested development has been adequately 
accomplished, the RO should again review 
the record and readjudicate the issues of 
entitlement to increased evaluations for 
the disabilities at issue. 

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case, 
containing all applicable laws and regulations not previously 
included, and be given the opportunity to respond.  Then, the 
case should be returned to the Board, if otherwise in order.  
The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals





 

